           CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Anya Drennan

         Plaintiff,                            Case No. 0:20-cv-2306
vs.

Principal Life Insurance Company               COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Principal Life Insurance Company may be found in this district. In

particular, Principal Life Insurance Company is registered as a corporation with

the State of Minnesota, conducts ongoing business with Minnesota residents,



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
        CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 2 of 8




employs Minnesota residents, has extensive contacts within Minnesota, and

accordingly is found within Minnesota.

   3. On information and belief, Defendant Principal Life Insurance Company

insures employee benefit plan (“Plan”) that Markit North America created and

maintains to provide its employees with income protection should they become

disabled.

   4. On information and belief, Defendant Principal Life Insurance Company

is a corporation organized and existing under the laws of the State of Iowa, and

is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Markit North America and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number 1063348 which was issued by Principal

Life Insurance Company to Markit North America to insure the participants of

the Plan. A copy of the policy is attached as Exhibit A.

   8. On information and belief, Principal Life Insurance Company both funds

the Plan and decides whether participants will receive benefits under the Plan.



                                         2
          CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 3 of 8




Accordingly, Principal Life Insurance Company has a conflict of interest,

which must be considered when determining whether its denial of Plaintiff’s

benefits was proper.2

    9. Principal Life Insurance Company’s interest in protecting its own assets

influenced its decision to deny Plaintiff’s application for disability benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.       Plaintiff became disabled under the terms of the Plan’s policy on or

about September 6, 2017 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.       Plaintiff submitted a timely claim to Principal Life Insurance

Company for disability benefits.

    14.       Principal Life Insurance Company granted Plaintiff’s claim for

disability benefits, and paid Plaintiff benefits until September 5, 2019 However,

on October 8, 2019 Principal Life Insurance Company cancelled Plaintiff’s



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 4 of 8




disability benefits. Plaintiff appealed Principal Life Insurance company’s

decision, but Principal Life Insurance Company denied Plaintiff’s appeal on

October 27, 2020.

   15.       Plaintiff provided Principal Life Insurance Company with

substantial medical evidence demonstrating she was eligible for disability

benefits.

   16.       The medical evidence Plaintiff provided included a Narrative

Report from treating provider Dr. Gaman.

   17.       Dr. Gaman opined that he had personally treated Plaintiff for over

four years and clinically examined her conditions and symptoms, ultimately

concluding Plaintiff was unable to work, even in a sedentary job, because

Plaintiff could not sustain sedentary exertion throughout a full-time work

schedule.

   18.       Dr. Gaman also concluded Plaintiff continued to suffer from

chronic migraines, insomnia, convergence insufficiency and suppressed

binocular vision that eliminated her ability to utilize electronic screens on a

personal or professional level.

   19.       Principal Life Insurance Company’s decision to deny disability

benefits was arbitrary, capricious, unreasonable, irrational, wrongful, contrary




                                         4
        CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 5 of 8




to the terms of the Plan, contrary to the evidence and contrary to law, as

demonstrated by the following non-exhaustive examples:

         a. Principal Life Insurance Company failed to have Plaintiff

            independently examined, and instead relied on the opinion of a

            medical professional who merely reviewed Plaintiff’s medical

            records and rejected the opinion of Plaintiff’s treating physician;

         b. Principal Life Insurance Company relied on the opinion of a

            medical professional who was financially biased by her

            relationship with Principal Life Insurance Company and as such

            unable to offer an unbiased opinion;

         c. Principal Life Insurance Company relied on the opinion of a

            medical professional that was not supported by substantial

            evidence in the claim file, and was inconsistent with the overall

            evidence in the record;

         d. Principal Life Insurance Company relied on the opinion of a

            medical professional who was not qualified to refute the findings

            of Plaintiff’s physicians;

         e. Principal Life Insurance Company ignored obvious medical

            evidence and took selective evidence out of context as a means to

            deny Plaintiff’s claim;



                                         5
         CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 6 of 8




          f. Principal Life Insurance Company ignored and/or misrepresented

             the opinions of Plaintiff’s treating physicians.

   20.       Principal Life Insurance Company abused its discretion in denying

Plaintiff’s claim.

   21.       The decision to deny benefits was wrong under the terms of the

Plan.

   22.       The decision to deny benefits was not supported by substantial

evidence in the record.

   23.       Principal Life Insurance Company’s failure to provide benefits due

under the Plan constitutes a breach of the Plan.

   24.       Principal Life Insurance Company’s failure to provide Plaintiff

with disability benefits has caused Plaintiff to be deprived of those benefits

from September 6, 2019 to the present. Plaintiff will continue to be deprived of

those benefits, and accordingly will continue to suffer future damages in an

amount to be determined.

   25.       Principal Life Insurance Company’s denial of benefits under the

Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue this action.

Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these costs and

fees.




                                         6
         CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 7 of 8




   26.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Principal Life Insurance Company to adjudicate Plaintiff’s claim in

a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

   1. A finding in favor of Plaintiff against Defendant;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

      the disability income benefits to which Plaintiff is entitled through the

      date of judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;

   4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

      while receiving disability benefits;




                                         7
       CASE 0:20-cv-02306-NEB-KMM Doc. 1 Filed 11/11/20 Page 8 of 8




  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 11/11/2020                    RESPECTFULLY SUBMITTED,

                                     By: /s/Evan Sanford

                                     Evan Sanford (MN Bar # 0398522)
                                     Stephen Fields (MN Bar # 0276571)
                                     FIELDS LAW FIRM
                                     9999 Wayzata Blvd
                                     Minnetonka, MN 55305
                                     Office: 612-370-1511
                                     Evan@Fieldslaw.com
                                     Steve@Fieldslaw.com

                                     Attorneys for Plaintiffs




                                       8
